George Rose Smith, Justice. In the court below a transcript of testimony presented to the Civil Service Commission was introduced as an exhibit and is part of the record on appeal. The appellant has filed a motion asking the court to waive Rule 9 (d) and to permit counsel to abstract the exhibit instead of photographing it and attaching it to the abstract. The motion is unnecessary; but since there have been other similar misconceptions of the purpose of the Rule, we take this opportunity to explain that the Rule is intended to refer only to exhibits that cannot readily be abstracted in words, such as maps, plats, and photographs. The pertinent sentence in the Rule is being amended today to clarify the court’s intention. PER CURIAM. The last sentence of Supreme Court Rule 9 (d) is amended to read as follows: Whenever a map, plat, photograph, or other similar exhibit, which cannot be abstracted in words, must be examined for a clear understanding of the testimony, the appellant shall reproduce such exhibit by photography or other process and attach such reproduction to the copies of the abstract filed in this court and served upon the opposing counsel, unless this requirement is shown to be impracticable and is waived by the court upon motion.